Motion to dismiss appeal granted and appeal dismissed, without costs, upon the grounds (1) that an appeal from the order of the Appellate Division dated January 3,1983 was previously dismissed by this court on the ground that no substantial constitutional question is directly involved (58 NY2d 1112) and (2) the order of the Appellate Division, dated February 24, 1983, denying reargument does not finally determine the proceeding within the meaning of the Constitution. Cross motion for leave to appeal denied.